Citation Nr: 0935859	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  98-06 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for residuals of Hodgkin's 
disease, currently rated 20 percent disabling.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and B.D.


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Navy 
from March 1968 to December 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

Procedural history 

In an April 1994 rating decision, the RO granted service 
connection for Hodgkin's disease.  A 60 percent disability 
rating was assigned effective June 30, 1992.  The Veteran did 
not appeal this decision.

In July 1996, the RO proposed to reduce the Veteran's 
Hodgkin's disease disability rating from 60 percent to 
noncompensable (zero percent).  He was informed of the 
proposed reduction and his rights in an August 1996 letter.  
The proposed rating decision was subsequently implemented by 
the RO and the Veteran's disability rating was reduced to 
noncompensably disabling effective November 1, 1996. 

In the above-mentioned June 1997 rating decision, the RO 
increased the disability rating assigned to the Veteran's 
Hodgkin's disease residuals to 20 percent.  The Veteran has 
perfected an appeal of this decision. 

In May 1999, the Veteran and his spouse testified at a 
personal hearing which was chaired by a Decision Review 
Officer (DRO) at the RO.  A transcript of the hearing has 
been associated with the Veteran's VA claims folder.

In May 2004, November 2005, March 2007 and January 2008 the 
Board remanded the Veteran's claim for additional 
development.  A supplemental statement of the case was most 
recently issued by the VA Appeals Management Center (AMC) in 
May 2009, which continued the assigned 20 percent disability 
rating.  The case is once again before the Board. 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board regrets remanding this case for the fifth time; 
however, such is necessary for proper evidentiary development 
of the Veteran's claim.

The Board's November 2005 remand requested that the RO 
"schedule for the Veteran for an . . . examination to 
determine the nature and extent of [his] herpes zoster with 
herpetic neuralgia and recurrent upper respiratory 
infections."  The Board specifically stated that "a 
description of the scars resulting from the Veteran's herpes 
zoster should be provided, including the size and location(s) 
of the area(s) covered by the scar."  The Board also 
requested that a VA examiner determine whether the Veteran's 
"recurrent upper respiratory infections or radiation 
treatment has resulted in a decrease in lung 
capacity/function." 

The record indicates that the Veteran was scheduled for a VA 
examination in April 2006.  In describing the scars that 
resulted from the Veteran's herpes zoster, the VA examiner 
stated that the Veteran has "several hyperpigmented macules 
of varying sizes on the posterior aspect of the shoulder and 
lateral aspect of the upper arm."  While the scars were 
described as being not tender to touch, blistering or oozing, 
the VA examiner provided pictures instead of describing the 
size and areas they covered.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) [the Board is prohibited from exercising 
its own independent judgment to resolve medical questions].

With respect to the Board's request that a VA examiner 
determine whether the Veteran's recurrent respiratory 
infections or radiation treatment has resulted in decreased 
lung capacity/function, the April 2006 VA examiner noted that 
the Veteran's VA computerized records did not record a 
diagnosis of bronchitis or pneumonia with antibiotic 
treatment since January 2001.  Accordingly, the VA examiner 
did not perform a lung capacity test and did not indicate 
whether the Veteran had full lung capacity or function.  
Notwithstanding the VA examiner's observation, recurrent 
upper respiratory infections were associated with the 
Veteran's Hodgkin's disease based on an April 1997 VA 
examination.  Because the Veteran has not had a lung capacity 
test since 1997 and the evidence of record does not indicate 
whether he has complete lung capacity or function, the Board 
believes that an examination is necessary.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

In the January 2008 remand, the Board requested that the 
Veteran be afforded an examination to determine the nature 
and extent of any postherpetic neurologic manifestations of 
Hodgkin's disease.  An examination was conducted in July 2008 
which indicated that the Veteran has "postherpetic neuralgia 
in the left upper extremity at the arm and forearm with 
weakness of the left hand grip secondary to his outbreak of 
herpes zoster in August of 1991, itself being[] secondary to 
his aggressive radiotherapy for his lymphoma."  While the 
examination report described the functional impact of the 
Veteran's postherpetic neuralgia the examiner did not 
indicate which of the Veteran's left arm nerves were 
affected. See Colvin, supra. 

In Stegall v. West, 11 Vet. App. 268, 271 (1998) the United 
States Court of Appeals for Veterans Claims held that 
compliance with remand instructions is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Because the Board's remand 
instructions have not been complied with, the case must be 
remanded so that this may be accomplished.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should schedule the Veteran for 
appropriate examination(s) to determine 
the current nature and extent of the 
Veteran's herpes zoster scars and 
recurrent upper respiratory infections.  A 
description of the scars resulting from 
herpes zoster should be provided including 
the size of the areas covered by the 
scars.  Pulmonary function testing must be 
performed, and the examiner should state 
whether recurrent upper respiratory 
infections or radiation treatment, as 
associated with the service-connected 
Hodgkins disease, has resulted in a 
decrease in lung capacity/function.  All 
tests and studies should be performed.  
The claims folder must be made available 
to the examiner(s) for review.  

2.  VBA should arrange for the July 2008 
VA examiner (if available), or other 
appropriately qualified physician, to 
review the Veteran's VA claims folder and 
identify, with supporting rationale, each 
of the Veteran's left arm nerve(s), and 
their function, which has been affected by 
his postherpetic neuralgia.  If the 
reviewing physician deems it to be 
necessary a physical examination or 
diagnostic testing of the Veteran may be 
scheduled.  The resulting medical opinion 
should be associated with the Veteran's VA 
claims folder. 

3.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then readjudicate 
the Veteran's claim of entitlement to 
service connection for residuals of 
Hodgkin's disease.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

